                 Case: 20-5390        Document: 17-2         Filed: 05/15/2020       Page: 1



                                              No. 20-5390

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                                                     May 15, 2020
  UNITED STATES OF AMERICA,                                  )                  DEBORAH S. HUNT, Clerk
                                                             )
          Plaintiff-Appellant,                               )
                                                             )
  v.                                                         )                  ORDER
                                                             )
  XIAORONG YOU, aka Shannon You,                             )
                                                             )
          Defendant-Appellee.                                )




          Before: SUHRHEINRICH, GILMAN, and LARSEN, Circuit Judges.


          The government appeals the pretrial release of defendant Xiaorong You, also known as

  Shannon You. You opposes reversal. The parties have waived oral argument. Because the facts

  and legal arguments are adequately presented on the briefs, the panel unanimously agrees that oral

  argument is not necessary. Fed. R. App. P. 34(a)(2)(C).

          The government charged You with conspiracy to commit theft of trade secrets, seven

  counts of theft of trade secrets, and wire fraud. Following a hearing, a magistrate judge ordered

  You detained. You appealed the magistrate judge’s order to the district court. After reviewing the

  record de novo, the district court overruled You’s objections. You recently moved the district

  court to release her, arguing that she has a higher risk of contracting the COVID-19 virus while

  detained, travel restrictions put in place to contain the virus substantially limit her ability to flee,

  and restrictions on visitors at her detention facility also restrain her opportunity to meet with

  counsel and prepare her defense. The district court, on reexamination in light of these changed




Case 2:19-cr-00014-JRG-CRW Document 133 Filed 05/15/20 Page 1 of 5 PageID #: 1230
                 Case: 20-5390        Document: 17-2        Filed: 05/15/2020       Page: 2
                                              No. 20-5390
                                                  -2-

  circumstances, found that You was no longer a flight risk and released her subject to certain

  conditions, including a $500,000 surety bond and a deed of trust on one of her properties.

         A defendant may be detained pretrial if, after conducting a hearing, a judicial officer

  determines that “no condition or combination of conditions will reasonably assure the appearance

  of the person as required and the safety of any other person and the community.” 18 U.S.C.

  § 3142(e)(1), (f)(1)(E). In determining whether there are conditions of release that will assure the

  appearance of the defendant or the safety of others, the district court considers four factors: (1) the

  nature and circumstances of the offense; (2) the weight of the evidence against the defendant; (3)

  the history and characteristics of the defendant; and (4) the nature and seriousness of the danger to

  any person or the community that would be posed by the defendant’s release. 18 U.S.C. §

  3142(g)(1)−(4). The district court may reopen a hearing if it: (1) finds that information exists that

  was not known to the defendant at the time of the original hearing; and (2) the information “has a

  material bearing on the issue whether there are conditions of release that will reasonably assure”

  the defendant’s appearance and the safety of any other person and the community. 18 U.S.C. §

  3142(f)(2). The court reviews the grant of a motion to reopen for an abuse of discretion. United

  States v. Watson, 475 F. App’x 598, 600 (6th Cir. 2012). The spread of COVID-19 and attendant

  restrictions put in place to contain it are new information not known to You at the time of her

  original hearing. But, given the temporary nature of those restrictions and the absence of any

  confirmed positive COVID-19 cases in You’s detention facility, they do not undercut the district

  court’s original determination that her detention was necessary to assure her appearance at trial.

         The district court initially determined that You should be detained because she was a flight

  risk. We agree. The nature and circumstances of You’s offenses are serious. If convicted, she

  faces up to ten years of imprisonment on the trade-secret charges, 18 U.S.C. § 1832, and up to

  twenty years of imprisonment on the wire-fraud charges, 18 U.S.C. § 1343. The trade-secret

  information underlying her charges—involving development of a bispenol-A-free coating for




Case 2:19-cr-00014-JRG-CRW Document 133 Filed 05/15/20 Page 2 of 5 PageID #: 1231
                 Case: 20-5390        Document: 17-2        Filed: 05/15/2020       Page: 3
                                              No. 20-5390
                                                  -3-

  containers—cost more than $119 million to develop. Allegedly using this information, You

  applied for and received a grant from the Chinese government designed to entice recipients to

  return to China and use their expertise to advance its technological and economic goals. She then

  allegedly made plans to form a company in China and/or sought employment to manufacture and

  profit from products developed using this information. Her charged offenses are also serious. The

  disclosure of trade secrets can cause considerable harm, and You allegedly used her position of

  trust with her employer to perpetrate the charged offenses by accessing proprietary information.

         The weight of the evidence goes only to the likelihood that the defendant will pose a risk

  of flight and is not a pretrial determination of guilt. United States v. Stone, 608 F.3d 939, 948 (6th

  Cir. 2010). You is a naturalized U.S. citizen who was born and raised in China. She frequently

  traveled to China, withheld the reasons underlying her travel from her employer, signed an

  employment contract with a Chinese company, and has family in China. When arrested, You was

  living in a sparsely furnished apartment where the arresting officers found a briefcase containing

  her passport, diplomas, naturalization papers, multiple identities, Chinese and American bank

  statements, and thousands of dollars in various currencies.

         As the district court recognized, some of You’s history and characteristics weighed in her

  favor. She is a naturalized citizen who renounced her Chinese citizenship. You has family in the

  United States—a husband, daughter, and sister—all willing to support her. She owns real property

  in Tennessee. She does not have any criminal history nor any history of drug or alcohol abuse.

  She has engineering degrees and has been gainfully employed in her field for years with various

  companies. These strengths were undercut, however, by other facts. You also has family in China,

  she lives separately and in a different state than her husband and family here, and none of them

  expressed plans to move or regularly visit her pending her trial. While highly educated and

  employed, she allegedly used her technical expertise to facilitate the charged offenses and had

  plans to leave this country for employment in China. She has minimal ties in Tennessee. She also




Case 2:19-cr-00014-JRG-CRW Document 133 Filed 05/15/20 Page 3 of 5 PageID #: 1232
                 Case: 20-5390        Document: 17-2        Filed: 05/15/2020       Page: 4
                                              No. 20-5390
                                                  -4-

  has a net worth exceeding one million dollars, hundreds of thousands in savings, and no debt. She

  has multiple foreign accounts, some of which she shared with family in China. The government

  cannot extradite You from China if she flees there. And, given her expertise and receipt of the

  grant, she can obtain employment abroad. In short, You’s history and characteristics support her

  detention, given that she has the motive, means, and a place to flee. See United States v. Amar,

  300 F. Supp. 3d 287, 289−90 (D.D.C. 2018).

         While new, the COVID-19 pandemic and the restrictions imposed in an effort to contain

  the pandemic do not alter this calculus. You rightfully recognizes that the COVID-19 virus is

  extremely contagious, and conditions favor its more rapid transition in detention facilities. See,

  e.g., Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *1 (N.D. Ohio Apr. 22, 2020).

  Nationwide, facilities have implemented measures to lessen the contagion, including limiting

  visitors in those facilities. But neither the parties nor the district court dispute that there are no

  confirmed positive cases of COVID-19 in You’s present facility. Nor has You alleged that she is

  among those whose age or medical condition pose a greater risk if they contract the virus. Under

  these circumstances, her generalized fear of contracting the virus does not support her release. See

  Perez-Perez v. Adducci, No. 20-10833, 2020 WL 2305276, at *8 (E.D. Mich. May 9, 2020).

         The district court correctly found that there have been myriad restrictions imposed to

  contain COVID-19. Among these are travel restrictions, including a stay-at-home order in

  Tennessee and a suspension or reduction in domestic and international flights. These restrictions,

  however, are temporary, and are lessening with each passing day. The facts supporting You’s

  detention initially, however, remain unchanged. And, while she may have forfeited her passport

  and driver’s license, she had multiple identifications in her possession when arrested. Thus, the

  uncertainty surrounding the continued imposition of these restrictions, weighed against the

  considerable evidence supporting her original detention, does not alter the original calculus that

  You poses a substantial risk of flight if released.




Case 2:19-cr-00014-JRG-CRW Document 133 Filed 05/15/20 Page 4 of 5 PageID #: 1233
                Case: 20-5390       Document: 17-2        Filed: 05/15/2020     Page: 5
                                            No. 20-5390
                                                -5-

         You also argues that she cannot adequately assist in her defense given the restrictions put

  in place to contain COVID-19’s spread. To justify reopening, however, the new information must

  be sufficiently material to the issue of dangerousness. United States v. Sandles, 9 F. App’x 377,

  379 (6th Cir. 2001). Whether You can assist in her defense does not have any impact on the

  determination of whether conditions of release would assure her appearance. See United States v.

  Petters, No. 08-364, 2009 WL 205188, at *2 (D. Minn. Jan. 28, 2009). And, as the government

  reports and You does not dispute, her facility still permits counsel to meet with clients and has

  video-teleconferencing system permitting attorney-client communications.

         The district court’s order revoking defendant’s order of detention is, therefore,

  REVERSED.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk




Case 2:19-cr-00014-JRG-CRW Document 133 Filed 05/15/20 Page 5 of 5 PageID #: 1234
